 1   Thomas C. Horne, Esq. SBA 002951
 2   HORNE SLATON, PLLC
     6720 North Scottsdale Road, Suite 285
 3   Scottsdale, AZ 85253
 4   Tel: (480) 483-2178
     Fax: (480) 367-0691
 5   Email: horne@horneslaton.com
 6   Attorneys for Plaintiff
 7           IN THE UNITED IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE DISTRICT OF ARIZONA
 9
      Edward Lewis Brown,
10                                                 NO. CV-18-04465-PHX-DWL-ESW
                          Plaintiff,
11
      vs.                                          Motion to Withdraw as Attorney for
12
                                                   Plaintiff
13    County of Maricopa, et al.,
14                        Defendant(s).
15
16
17          Undersigned counsel informed Plaintiff that this firm would not represent him

18   in the appeal of this matter. We did agree, however, to prepare a Notice of Appeal that
19
     he could sign as pro per, which was done. While the document number on The Notice
20
21   of Appeal was correct, there was an error in the caption, and the Notice had to be

22   refiled. As the time for appeal was about to expire, there was no time to obtain the
23
     Plaintiff’s signature so we had to sign as attorney for the Plaintiff.
24
25          Consistent with what counsel originally told Plaintiff, and the fact that the filing
26   was done as an accommodation because the statute of limitations being imminent, it,
27
     is respectfully requested that this firm be withdrawn as counsel, and that
28
 1   communications to the Plaintiff as Appellant Pro Per be to the following address:

 2                             Edward Lewis Brown T595762
 3                                Maricopa County Sheriff
                                    Lower Buckeye Jail
 4                             3250 West Lower Buckeye Road
 5                                Phoenix, Arizona 85009
                                      602-876-0322
 6
 7         Dated March 3, 2020.

 8                                         HORNE SLATON, PLLC
 9
                                           By:       /s/ Thomas C. Horne
10                                                   Thomas C. Horne, Esq.
11                                                   Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
 1                              CERTIFICATE OF SERVICE

 2          I hereby certify that on March 3, 2020, I electronically transmitted the attached
 3   document to the Clerk's Office using the CM/ECF System for filing and served upon
     the following through the District court’s CM/ECF system on March 3, 2020:
 4
 5   Kathleen L. Wieneke, Esq.
     WIENEKE LAW GROUP
 6   1095 W Rio Salado Pkwy ▪ Suite 209 ▪
 7   Tempe, AZ 85281
     Email: kwieneke@wienekelawgroup.com
 8   Email: cretts@wienekelawgroup.com
 9   Attorneys for Defendants City of Phoenix
     and Kenneth Silvia
10
11         I further certify that a copy of the foregoing was sent on March 3, 2020, via
     U.S. Mail to all non-registered recipients and/or parties who have not made an
12   appearance listed as follows.
13
     Edward Lewis Brown T595762
14   Maricopa County Sheriff
15   Lower Buckeye Jail
     3250 West Lower Buckeye Road
16   Phoenix, Arizona 85009
17
     By:   MBL
18
19
20
21
22
23
24
25
26
27
28
                                                 3
